DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.	The title of the invention has a typo.  The following title is suggested: Integrated Gamma Sensor Container.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 4, 9, 11, 14, 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durisotti et al. (US 2014/0312752).
With respect to claim 1, Durisotti et al. disclose a sensor container (40) for a downhole sensor (30a, see paragraphs 3 and 25 wherein the downhole components include circuit board and sensors) mountable in a receiving space (inside of 28) on a carrier (28) that is insertable into a wellbore, the sensor container comprising: a container body (40) having a receiving space (inside of 40, shoulder formed for sensor, see figures 3 and 4) to which a shock-sensitive sensor (30a, see paragraphs 3 and 25) 
With respect to claim 2, Durisotti et al. disclose wherein the sensor container is elongate and has a lengthwise dimension greater than a widthwise dimension thereof (see figure 5).
With respect to claim 4, Durisotti et al. disclose further comprising a sensor holder (30) configured to fit at least partially into the receiving space of the container body (see figures 3-5).
With respect to claim 9, Durisotti et al. disclose further comprising a shock absorber (34) positioned at each of two lateral sides of the sensor container and each shock absorber configured to buffer shock forces and vibration forces acting respectively thereupon (see figure 3).
With respect to claim 11, Durisotti et al. disclose wherein each shock absorber is constructed from resilient material (see paragraph 36) and releasably fastened to a lateral side of the sensor container (see paragraph 36).
With respect to claim 14, Durisotti et al. disclose further comprising a printed circuit board housing (42) integrated as part of the container body for receiving a printed circuit board (30b) within the printed circuit board housing.
With respect to claim 15, Durisotti et al. disclose a downhole tool comprising: a drilling assembly (see paragraph 25); a sensor container (40) mounted in a receiving space (inside of 28) of a carrier portion (28) of the downhole tool, the sensor container comprising: a container body (40) having a receiving space (inside of 40, shoulder formed for sensor, see figures 3 and 4) to which a shock-sensitive sensor (30a, see 
With respect to claim 17, Durisotti et al. disclose wherein the sensor container further comprises a sensor holder (see paragraph 34) frictionally fit at least partially in the receiving space of the container body.
With respect to claim 19, Durisotti et al. disclose wherein the sensor container further comprises a printed circuit board housing (42) integrated as part of the container body and in which a printed circuit board (30b) is received.
With respect to claim 20, Durisotti et al. disclose a method for fabricating a sensor container for a downhole tool comprising: identifying characteristics of the downhole tool and characteristics of a shock- sensitive sensor configured to gather environmental measurements of the downhole tool during operation of the downhole tool (see paragraph 25, wherein characteristics are identified when the devices are selected for measuring the tubing, surrounding environment and drill bit); fabricating a container body (40) of the sensor container based on the characteristics of the shock-sensitive sensor and the characteristics of the downhole tool (see figures 3-5), the container body having a receiving space to which the shock-sensitive sensor is couplable (see figures 3-5); and fabricating a shock absorber (34) of the sensor container based on the characteristics of the shock-sensitive sensor and the characteristics of the downhole tool, wherein the shock absorber is positionable at a lateral side of the container body and configured to buffer shock forces and vibration forces acting thereupon (see figure 3).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 5-8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorisotti et al. in view of Deere et al. (US 2017/0184731).
With respect to claims 3 and 16, Dorisotti et al. does not disclose a biasing assembly.  Deere et al. disclose a biasing assembly (251 or 252) which reduces axial shock to a sensor (see paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Dorisotti et al. by including a biasing assembly as taught by Deere et al. for the purpose of exerting axial shock on the sensor assembly.  
	With respect to claim 5, Dorisotti et al. does not disclose wherein the sensor holder is substantially cylindrical shaped and at least partially constructed from resilient material.  Deere et al. disclose a sensor holder (210) at least partially constructed from resilient material (230).  As both Dorisotti et al. and Deere et al. disclose sensor holders it would have been obvious to one having ordinary skill in the art to have substituted one for the other for the predictable result of providing a sensor to take measurements downhole.  
With respect to claim 6, Dorisotti et al. in view of Deere et al. disclose further comprising a sensor (260/270) located predominantly within the sensor holder.

With respect to claim 8, Dorisotti et al. in view of Deere et al. disclose further comprising a gamma sensor housed within the sensor holder (wherein Deere et al. disclose a gamma sensor 260/270).
With respect to claim 12, Dorisotti et al. disclose further comprising: the sensor container being elongate and having a lengthwise dimension greater than a widthwise dimension thereof (see figure 5).  Dorisotti et al. does not disclose the sensor container further comprising a biasing assembly that exerts a force directed lengthwise within the sensor container; and the biasing assembly comprising a compressible expansion member.  Deere et al. disclose a biasing assembly (251 or 252) which reduces axial shock to a sensor (see paragraph 25).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Dorisotti et al. by including a biasing assembly as taught by Deere et al. for the purpose of exerting axial shock on the sensor assembly.  

6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorisotti et al. in view of Deere et al. as applied to claim 12 above, and further in view of Turner et al. (USP 6,134,892).
With respect to claim 13, Dorisotti et al. in view of Deere et al. does not disclose at least one Belleville washer.  Turner et al. teaches that Belleville springs can be used .  

7.	Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorisotti et al. in view of Jones et al. (USP 7,507,969).
	With respect to claim 10, Dorisotti et al. does not disclose a laterally exposed scalloped face.  Jones et al. disclose a laterally scalloped exposed face (50; see figure 4) which allow them to be fit in limited space and for thermal expansion of materials while providing protection from shock and vibration (see column 4 line 51-column 5 line 5).  It would have been obvious to one having ordinary skill in the art to have formed the shock absorber of Dorisotti et al. with a scalloped face as taught by Jones et al. for the purpose of providing protection from shock and vibration while allowing for thermal expansion of materials.  
	With respect to claim 18, Dorisotti et al. disclose wherein the sensor container further comprises a shock absorber (34) positioned at each of two lateral sides of the sensor container and each shock absorber buffers shock forces and vibration forces acting respectively thereupon.  Dorisotti et al. does not disclose a laterally exposed scalloped face.  Jones et al. disclose a laterally scalloped exposed face (50; see figure 4) which allow them to be fit in limited space and for thermal expansion of materials while providing protection from shock and vibration (see column 4 line 51-column 5 line .  

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Das et al. (US 2020/0370415) disclose a unitized downhole tool segment.  Cheeseborough (US 2009/0014166) disclose a shock absorption for a logging instrument.  Finke et al. (US 2020/0370422) disclose module for housing components on a downhole tool.  Nakajima et al. (USP 8,286,475) disclose transducer assemblies for downhole tools.  Swett et al. (USP 8,922,988) disclose high temperature and vibration protective electronic component packaging.  Fanini et al. (USP 9,879,520) disclose packaging structures and materials for vibration and shock energy attenuation and dissipation and related methods.  Dinica et al. (US 2019/0094392) disclose shock resistant downhole gamma ray detector assembly.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Nicole Coy/Primary Examiner, Art Unit 3672